Citation Nr: 0628173	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-01 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right and/or left 
ankle disability.

2.  Entitlement to service connection for a right shoulder 
(dominant) disability.

3.  Entitlement to service connection for a right knee 
disability as secondary to an ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to July 
1990, and October 1992 to October 1993.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  Though the rating decision on appeal also initially 
denied a claim of service connection for major depressive 
disorder, with which the veteran disagreed, a November 2004 
determination thereafter granted the claim.  

In April 2005, the veteran testified before the undersigned 
Veterans Law Judge, and a transcript is of record.  It is 
noted that because of some confusion in the veteran's hearing 
testimony regarding a right versus left ankle disability, the 
issue on the cover page of this decision has been changed in 
anticipation that further evidentiary development described 
below will resolve any inconsistency.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
additional evidentiary development is required.

Particularly, 38 C.F.R. § 3.159(c)(4) provides the standards 
for when a VA examination is necessary, and in this case, the 
evidence shows that the veteran should be afforded such 
assessment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(standing for the proposition that the Board cannot draw its 
own medical conclusion from assertions in the record and rely 
upon it).  

At his recent Board hearing, the veteran testified that he 
had hurt his right ankle in service.  It was then-noted that 
a photograph submitted by the veteran appeared to show a cast 
on the left leg.  The veteran recounted that he had had hurt 
his left ankle also in service.  In terms of the right 
shoulder, the veteran asserted that during active duty he had 
been doing some physical activities with his unit and noticed 
a small bruised on his arm; the next day, the arm was black 
and blue.

A review of the veteran's service medical records show that 
several times in 1987 the veteran had sprained his left 
ankle.  Additionally, an August 11, 1987, medical record 
contained a provisional diagnosis of right ankle sprain, 
Grade II.  An August 14 note indicated that the veteran had 
had a cast put on three days earlier for a right ankle 
sprain.  In September 1987, the veteran had physical therapy 
for his right ankle, which had been casted for three weeks.  
Another note at the emergency room referred to status post 
left ankle sprain.  In August 1989, the veteran complained of 
swelling in the left ankle after having played Frisbee; the 
impression was 1st or second degree ankle sprain rule out 
fracture with no preliminary evidence of such.  In April 
1990, the veteran apparently again sprained his left ankle.  

In terms of the arm, the veteran's service medical records 
show that in May 1988 the veteran complained of pain in the 
right arm, which he had injured while playing baseball; 
objective findings included that the right arm had edema, 
ecchymosis, and decreased range of motion.  The veteran 
stated that the upper arm was slightly numb.  

Post-service, a December 2003 VA treatment note contained the 
veteran's complaint that he had right shoulder pains, which 
he thought had started in service; it had never really 
bothered him, but it was getting worse.  Tylenol and 
ibuprofen provided some relief.  The veteran also complained 
of ankle pains, and that his right knee occasionally locked 
up.  His pain was better since starting Celebrex.  

Given the preceding evidence in relation to 38 C.F.R. 
§ 3.159(c)(4), it appears that a VA examination for the 
purpose of a nexus opinion is necessary because (1) the 
record contains at least competent lay evidence of a current 
symptomatology regarding the ankle, right shoulder, and knee; 
(2) it appears that the veteran's service medical records 
identified that the veteran suffered ankle and right shoulder 
injuries; and (3) the evidence indicates that the claimed 
disability may be associated with in-service injuries.  See 
McClendon v. Nicholson, No. 04-0185 (U.S. Vet. App. June 5, 
2006) (recognizing that the latter element is a low 
threshold).    

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a letter 
that complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
such that information concerning a 
disability rating and effective date is 
provided.  The veteran should also be 
told to submit any evidence in his 
possession that pertains to the claim.

2.	The RO should update the record with 
any recent and outstanding VA treatment 
records, including from Buffalo where 
the veteran said he was treated.  

3.	Then, the veteran should undergo an 
orthopedic VA examination.  The 
examiner should review the claims file, 
including the service medical records, 
and opine whether it is at least as 
likely as not that any current right 
and/or left ankle and right shoulder 
disabilities are related to service, 
and in turn whether it is at least as 
likely as not that any current right 
knee disability is proximately due to 
or a result of ankle disability.  
Reasons and bases for all conclusions 
should be provided.

4.	Then, the RO should readjudicate the 
veteran's claims of service connection 
for a right and/or left ankle, right 
shoulder, and right knee disabilities.  
If the determination of these claims 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and provide him a 
reasonable period of time in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


